NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                    Decided: August 9, 2022


S22Z0316. IN THE MATTER OF GEGE OKEZUANDUE ODION.


        PER CURIAM.

        Dr. Gege Okezuandidue Odion, an optometrist, is a law school

graduate who applied to the Board to Determine Fitness of Bar

Applicants (the “Board”) for certification of fitness to practice law.

The       Board         considered            Odion’s         application;            found        that       it

demonstrated a lack of “candor, judgment, integrity, diligence, [and]

trustworthiness” required of a prospective member of the State Bar

of Georgia; and denied the application. The central issue giving rise

to the Board’s denial arises out of Odion’s response to the application

requirement regarding disclosure of court proceedings filed by an

applicant or in which an applicant is a party. Because the record

supports the Board’s decision, we affirm.

        1. The record shows that Odion applied to take the July 2005
Bar exam. He submitted an incomplete fitness application in

November 2004 and did not move forward with fitness certification

or sit for the July 2005 Bar exam.

     Odion filed a second fitness application on August 23, 2018. On

November 13, 2020, the Board served Odion with a tentative order

denying the application, noting a number of reasons for the tentative

denial, including “a deficiency in the level of judgment and candor

required of all members of the Bar of Georgia, specifically with

regard to the number of lawsuits you filed and failed to disclose on

your Character and Fitness Application.” Following Odion’s request

for a hearing, the Board provided Odion with a list of specifications

for the denial of his application, including details regarding a

number of lawsuits Odion had failed to disclose. Odion timely

answered the specifications by letter.

     This Court appointed a Special Master who presided over a

hearing regarding this matter on September 30, 2021. Both Odion

and the Board presented evidence at the hearing. Following the

hearing, the Special Master made findings of fact, conclusions of

                                  2
law, and recommendations.

     Among those findings, each of which is supported by the record,

the Special Master determined that, in his initial 2005 fitness

application, Odion indicated that he had been involved in three

litigation matters. Odion filed a second application on August 23,

2018, which he amended multiple times (the last amendment was

filed on August 9, 2021). The 2018 application initially listed six

lawsuits that Odion had filed pro se. In response to the specifications

noted by the Board following its tentative denial of the application,

Odion submitted a letter listing 22 additional litigation matters in

which he had been involved. Odion later filed a supplement to his

response to the Board’s specifications, which listed one additional

lawsuit.

     The Special Master determined that, despite the Board’s

specifications and Odion’s two responses to them, Odion failed to

disclose 20 additional litigation matters in any application,

amendment, or supplement. The Special Master also determined

that Odion had offered varying and “inconsistent” explanations for

                                  3
his failure to list all litigation matters to which he had been a party

and noted that Odion “has never unequivocally admitted the

incompleteness of his application nor taken responsibility for its

omissions.”1 In light of its findings, the Special Master concluded

that “Odion has not met his burden to show that he has the requisite

character and fitness to become a member of the Georgia Bar” and

recommended that the Board deny Odion’s application for a

certificate of fitness. The Board later adopted the Special Master’s

findings and recommendation and denied Odion’s application. Odion

appeals.



      1 Specifically, Odion argued that he was under the impression that,
under Rule 6 (b) of the Rules Governing Admission to the Practice of Law, he
needed to disclose only those litigation matters that occurred within the five
years preceding his application. But that rule, which instructs the Board to
contact and request information from the Chief Judge of the superior courts of
each judicial circuit where an applicant has resided, attended school, or been
employed during the five years preceding the application, clearly places no
limitation on an applicant’s duty to disclose litigation matters to which he has
been a party. Moreover, as the Special Master noted, Odion made this
argument for the first time during the hearing. Odion also argued to the
Special Master that he had been involved in only a few “main” lawsuits and
that the undisclosed litigation matters were related to those “main” cases. But
this contention is not supported by the record. And in the supplement to his
response to the Board’s specifications, in which he disclosed an additional
lawsuit he filed against a delicatessen chain, Odion explained that he “did not
remember” that lawsuit because it had not progressed past discovery.
                                       4
     2. This Court has a responsibility to the public “to see that

those who are admitted to practice are ethically cognizant and

mature individuals who have the character to withstand the

temptations which are placed before them as they handle other

people’s money and affairs.” (Punctuation omitted.) In re Cason, 249

Ga. 806, 809 (294 SE2d 520) (1982). The function of the Board “is to

prevent those not demonstrating the requisite moral character and

fitness from being allowed to become lawyers.” Id.

     As this Court has long held, “[t]hroughout the application

process, the burden rests upon the applicant to establish his or her

fitness to practice law.” In re Lee, 275 Ga. 763, 764 (571 SE2d 720)

(2002). “False, misleading[,] or evasive answers to bar application

questionnaires may be grounds for a finding of lack of requisite

character and fitness.” (Citation omitted.) In re Payne, 289 Ga. 746,

748 (715 SE2d 139) (2011). “Generally, if there is any evidence to

support the Board’s decision regarding the fitness of a Bar applicant,

it will be upheld.” (Citation omitted.) Id. at 746-747. However, “[t]he

decision whether, in light of the facts, an applicant is fit to practice

                                   5
law in Georgia rests ultimately with this Court.” In re White, 283

Ga. 74, 75 (656 SE2d 527) (2008).

     Here, the record supports the Special Master’s findings and

recommendation, which were adopted by the Board and formed the

basis of its denial of Odion’s fitness application. Odion repeatedly

failed to disclose numerous litigation matters to which he was a

party, even after the Board gave him an opportunity to respond to

the specifications for tentative denial and supplement his

application. The Board was also authorized to determine that

Odion’s proffered justifications for his lack of disclosure were

inadequate or misleading. Such behavior on the part of a Bar

applicant, especially in light of the Board’s efforts to allow Odion to

amend and supplement his application on multiple occasions,

“shows a complete lack of diligence and judgment, which goes to his

fitness, and, at worst, a lack of candor, which goes to his character.”

Payne, 289 Ga. at 749. See also In re Huddleston, 297 Ga. 726, 731

(777 SE2d 438) (2015) (affirming denial of fitness application where

applicant “consistently chose to conceal, rather than disclose”

                                  6
requested information and “even when directly confronted about his

lack of candor on numerous occasions, . . . still chose to omit relevant

portions of his record that should have been revealed from the

beginning”). Accordingly, the Board properly denied Odion’s

application for certification of fitness to practice law, and we affirm

that decision.2

      Decision affirmed. All the Justices concur.




      2  We also note that Odion spent much of his briefing before this Court
attempting to explain the circumstances surrounding litigation matters to
which he was a party while devoting scant attention to explaining why he
failed to fully and promptly disclose all lawsuits in which he had been involved
– the key issue in the Board’s denial of his application and this appeal. Odion
also devoted considerable portions of his briefs arguing that a current staff
member of the Office of Bar Admissions had, in various ways, exhibited bias
and prejudice against him and “retaliated” against him during the review of
his application. We see nothing in the record to support these statements, and
we take note that such unsubstantiated allegations, coupled with Odion’s own
repeated failures to take responsibility for the completeness and accuracy of
his application, further demonstrate Odion’s lack of fitness to practice law.
                                       7